Title: To John Adams from Patience Lovell Wright, 5 June 1785
From: Wright, Patience Lovell
To: Adams, John


          London at the Wax work Sunday Mornng June 5th: 1785
         
          Mrs Wrights Most Respectfull Complints to her Friend—Adams Esqr. &c.—and has the pleasur to deliver to him those papers—from Major Labilleere presented by him to Mr̃ Adams Esqr. as a Worthy Charatckr on whos Condoct and sentements much Depends toward bringing Justic and good goverment to a Ingured people— the Eyes of the World is on the present Moments— The house of Ahab Must not be forgiven blood
          Much Truths and Meny Freends to Virtue are Ready to assist in the glorious work of Establishing peace and traid liberty and all its train of Hapiness to this Contry—
          Note the Consells have been apointed by this Gunto this 5 months past with the names of the Bishops &c letters are Sent out by Reverd Mr English Mr Comby doct Cooper the Bishop of Cantabury Wm Smith and others [. . .] doct Chandlor to Mr Livengston Govenr: of New Jersy [. . .]aying as formerly pray Read XX Chap 1 Kings there? Ben-hadad Made War with Isreal: Read the whole Chapter and See how he fled and he Come into a Innr Chambr— The King of England is now acting the Same part— what was is now and Eve will be amongst Men dont Suffer your Selves to be deceve’d
          doctr Jebb and other worthy tryd Freends to America Can testife how active a part Major Labilleere has taken in the Cause of that Contry and the Extrordaney pains to Set truth before the Solders— “Not to fight against their Concience the Cause of America was the Cause of God” with love to Mrs Adams I am with the higst Esteem you / and my Contrys faithful friend and very humbl Servt
          
            Patience Wright
          
        